                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA

DAVID CLARK, et al.,
           Plaintiffs,
    v.                                           Case No. 1:16-CV-01044-CCE-LPA

DUKE UNIVERSITY, et al.,
           Defendants.

KATHI LUCAS, et al.,
            Plaintiffs,
    v.                                           Case No. 1:18-CV-00722-CCE-LPA

DUKE UNIVERSITY,
           Defendant.


   MEMORANDUM IN SUPPORT OF PLAINTIFFS’ UNOPPOSED MOTION
          FOR CERTIFICATION OF SETTLEMENT CLASS

   Under Fed. R. Civ. P. 23(b)(1), Plaintiffs, as representatives of a class of similarly

situated persons and on behalf of the Duke University Faculty and Staff Retirement Plan

(the Plan), respectfully request that this Court certify a class for settlement purposes only

in Clark, et al. v. Duke University, et al., Case No. 1:16-cv-01044, and Lucas, et al. v.

Duke University, Case No. 1:18-cv-00722. Plaintiffs also request that the Court appoint

the Named Plaintiffs as class representatives and appoint Schlichter, Bogard & Denton,

LLP as class counsel.

                                     BACKGROUND

   On August 10, 2016, Plaintiffs David Clark, Keith A. Feather, Jorge Lopez, Thomas

C. Mehen, Susie Pettus, and Robert Healy filed their complaint in Clark, et al. v. Duke

University, et al., Case No. 1:16-cv-01044, alleging breaches of fiduciary duty and




     Case 1:16-cv-01044-CCE-LPA Document 152 Filed 01/16/19 Page 1 of 6
prohibited transactions in violation of the Employee Retirement Income Security Act

(ERISA).1 Clark Doc. 1. On August 20, 2018, Plaintiffs Lucas, Lopez and Feather filed a

related complaint in Lucas, et al. v. Duke University, Case No. 1:18-cv-00722, alleging

separate ERISA violations. Lucas Doc. 1.

     ERISA authorizes any plan participant to bring an action to enforce ERISA’s

fiduciary duties and to recover all losses to a plan caused by a breach of fiduciary duty.

29 U.S.C. §1132(a)(2), §1109(a). Plaintiffs are acting “in a representative capacity on

behalf of the plan as a whole” to recover losses to their Plan resulting from the Duke

Defendants’ alleged breaches of duty, and to obtain equitable remedies. Mass. Mut. Life.

Ins. Co. v. Russell, 473 U.S. 134, 142 n.9 (1985); see Clark Doc. 72 ¶¶13–17; Lucas Doc.

1 ¶¶9–11.

     On January 16, 2019, the parties reached a settlement to resolve the claims asserted in

Clark and Lucas. As defined under Section 2.40 of the Settlement Agreement, Plaintiffs

seek to certify the following settlement class:

        All persons who are or were participants or beneficiaries in the Plan at any
        time during the Class Period, including any Beneficiary of a deceased
        person who participated in the Plan at any time during the Class Period,
        and/or Alternate Payee, in the case of a person subject to a Qualified
        Domestic Relations Order who participated in the Plan at any time during
        the Class Period. Excluded from the Settlement Class are Kyle Cavanaugh,
        Tim Walsh, James S. Roberts, Rhonda Brandon, Steve Smith, Anders Hall,
        Richard Schmalbeck, Michael Lazar, Dr. Nan Jokerst, Eric Koehrsen, and
        Jean Shields.


 1
   Mr. Healy and Ms. Pettus withdrew as named plaintiffs. See Clark Docs. 58, 64. Kathi
Lucas was added as a named plaintiff shortly after the filing of the initial complaint. See
Clark Doc. 24.



                                              2

       Case 1:16-cv-01044-CCE-LPA Document 152 Filed 01/16/19 Page 2 of 6
   As defined under Section 2.11 of the Settlement Agreement, the Class Period is

August 10, 2010 through the date of entry of the Preliminary Order.

                                      ARGUMENT

   To be approved for certification, even as a settlement class, a case must meet the

requirements of Fed. R. Civ. P. 23. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 622

(1997). The Court need not determine whether the action would be manageable if tried,

“for the proposal is that there be no trial.” Id. at 620. The proposed class must satisfy

numerosity, common questions of law or fact, typicality of claims or defenses, and

adequacy of representation under Rule 23(a) and one of the categories under Rule 23(b).

Fed. R. Civ. P. 23(a), (b).

   In Clark, the Court previously found that the requirements for class certification under

Rule 23(a) and Rule 23(b)(1) were met and certified a class consisting of “[a]ll

participants and beneficiaries of the Duke Faculty and Staff Retirement Plan from August

10, 2010 through the date of judgment, excluding Defendants.” Clark Doc. 96 at 21. The

Court also appointed Schlichter, Bogard & Denton as class counsel, and Named Plaintiffs

Clark, Feather, Lopez, Mehen and Lucas as class representatives. Id. Based on the

Court’s prior findings, the proposed settlement class satisfies Rule 23(a) and Rule

23(b)(1), and the Named Plaintiffs and Schlichter, Bogard & Denton meet the

requirements for appointment as class representatives and class counsel.




                                             3

     Case 1:16-cv-01044-CCE-LPA Document 152 Filed 01/16/19 Page 3 of 6
   I. Rule 23(a) is satisfied.

       A. Numerosity

   Plaintiffs’ proposed settlement class of over 40,000 individuals satisfies the

numerosity requirement under Fed. R. Civ. P. 23(a)(1) because joinder of all class

members is impracticable. See Clark Doc. 96 at 4.

       B. Commonality and Typicality

   Plaintiffs’ proposed settlement class satisfies commonality and typicality under Rule

23(a)(2) and (3) because there are “questions of law or fact common to the class”,

including whether the Plan suffered losses, and the claims of the Named Plaintiffs are

“typical of the claims ... of the class” because they arise from the same course of conduct

and are based on the same legal theories as the absent class members. Fed. R. Civ. P.

23(a)(2), (3); Clark Doc. 96 at 10–14; see also Lucas Doc. 1 ¶45(b), (c); Tatum v. R.J.

Reynolds Tobacco Co., 254 F.R.D 59, 65–66 (M.D.N.C. 2008).

       C. Adequacy of Representation

   The Named Plaintiffs meet the requirements of Rule 23(a)(4) because they “will fairly

and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4); Clark Doc. 96

at 14; Clark Docs. 70-2 – 70-6. And Schlichter, Bogard & Denton are competent and able

to fairly and adequately represent the interests of the proposed settlement class. Fed. R.

Civ. P. 23(g); Clark Doc. 96 at 15; Clark Doc. 70-7.

   II. The requirements of Rule 23(b)(1) are met.

   The proposed settlement class meets the requirements under Rule 23(b)(1)(A) because

separate actions over whether the Duke Defendants violated their fiduciary duties could


                                             4

     Case 1:16-cv-01044-CCE-LPA Document 152 Filed 01/16/19 Page 4 of 6
result “in decisions that place incompatible requirements on the defendants in terms of

either the losses to that defendants would have to pay back to the Plan, or the

requirements for obtaining future Plan services, or both.” Clark Doc. 96 at 19; Lucas

Doc. 1 ¶45(e). Because Plaintiffs’ claims “concern the same actions in managing the Plan

and because damages are owed to the Plan as a whole and not individual plaintiffs”,

adjudications by individual participants regarding the breaches of fiduciary duties and

remedies to the Plan would be dispositive of the interests of other participants not parties

to the adjudication. Clark Doc. 96 at 20; Lucas Doc. 1 ¶45(e).

                                     CONCLUSION

   The Court should grant certification of the proposed Settlement Class for settlement

purposes only, appoint the Named Plaintiffs as class representatives, and appoint

Schlichter, Bogard & Denton, LLP as class counsel.



January 16, 2019                            Respectfully submitted:

                                            /s/ Jerome J. Schlichter
                                            SCHLICHTER BOGARD & DENTON LLP
                                            Jerome J. Schlichter, MO No. 32225
                                            Michael A. Wolff, MO No. 38207
                                            Kurt C. Struckhoff, MO No. 61873
                                            100 South Fourth Street, Ste. 1200
                                            St. Louis, Missouri 63102
                                            (314) 621-6115, (314) 621-5934 (fax)
                                            jschlichter@uselaws.com
                                            mwolff@uselaws.com
                                            kstruckhoff@uselaws.com

                                            Counsel for all Plaintiffs




                                             5

     Case 1:16-cv-01044-CCE-LPA Document 152 Filed 01/16/19 Page 5 of 6
                                            /s/ David B. Puryear, Jr.
                                            David B. Puryear, Jr.
                                            North Carolina State Bar No. 11063
                                            PURYEAR & LINGLE, PLLC
                                            5501-E Adams Farm Lane
                                            Greensboro, NC 27407
                                            (336) 218-0227
                                            puryear@puryearandlingle.com

                                            Local Counsel for all Plaintiffs

                          CERTIFICATE OF COMPLIANCE

   In accordance with the Civil Local Rules of Practice for the United States District
Court for the Middle District of North Carolina, this is to certify that the foregoing
document complies with the font and point selections approved by the Court in Local
Rule 7.3(d)(1). The foregoing was prepared on computer using Times New Roman font
(13 point). I certify that the above-referenced Memorandum contains 1,035 words.

                                           /s/ Jerome J. Schlichter


                             CERTIFICATE OF SERVICE

    I certify that on January 16, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which will automatically send notification of filing
to all counsel of record.


                                           /s/ Jerome J. Schlichter




                                              6

     Case 1:16-cv-01044-CCE-LPA Document 152 Filed 01/16/19 Page 6 of 6
